Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 8 January 1788
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Amsterdam 8th. February [January] 1788
          
          We are honored with Your Excellency’s respected favor of 2d. Inst: with Copy of the Resolution of Congress conveying your Recall, and a Testimony of your Services and Merits, the more honorable, as it comes from the only Source capable of appreciating justly their Value. Upon which please accept our Congratulations, together with

our Wishes for your safe Return to your Native Country, Where we hope you and your Family (to whom we and our’s reciprocate the Compliments of the Season) may enjoy all Happiness, and the Marks of Gratitude due to a Life devoted to the public Service.—
          It pains us much not to be able to discharge the f51ñ— due by Congress the First Instant, from our Persuasion the Interest and Credit of the United-States render it an Object highly desirable. But since you are pleased to direct its Postponement, and to prefer the Application of the Funds of the United-States in our Hands to the Demands of Yourself and Coll: Smith for the Expences of returning to America &c. We shall honor the Bills you intend to pass to the Amount of Fifteen or Sixteen Hundred Guineas, not doubting but you will be able to satisfy Congress with such an Appropriation, as fully as you appear to have done in other Matters.— In this instance however, We must confess, it would have been exceeding proper and agreeable to us, to have received directions from the Board of Treasury; And we must repeat our earnest Request to your Excellency, to impress most strongly on the Commissioners, the absolute necessity of our being furnished with Orders respecting Objects of such Importance; And we earnestly recommend Your Excellency, to state and urge in the most forcible Light, the Pretensions of the Money-Lenders here, to the utmost Exertions of the United-States, to be punctual towards those who have placed Confidence in Congress; Which Justice and Policy equally claim.
          We / are very respectfully / Your Excellency’s / Most obedient and / very humble Servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        